UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4278
MELDON IRVIN WASHINGTON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                           (CR-00-287)

                  Submitted: November 29, 2001

                      Decided: December 18, 2001

Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

John C. Jones, Jr., LAW OFFICES OF JOHN C. JONES, JR., Provi-
dence Forge, Virginia, for Appellant. Paul J. McNulty, United States
Attorney, John S. Davis, Assistant United States Attorney, Richmond,
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                   UNITED STATES v. WASHINGTON
                             OPINION

PER CURIAM:

   Meldon Irvin Washington was convicted by a jury of conspiracy to
knowingly possess with intent to distribute fifty grams or more of
crack cocaine, 21 U.S.C.A. § 846 (West 1999), and possession with
intent to distribute fifty grams or more of crack cocaine, 21 U.S.C.A.
§ 841 (West 1999 & Supp. 2001). He was sentenced to 360 months
imprisonment on each count, to be served concurrently. Washington,
through counsel, contends the district erred in its admission of prior
act evidence pursuant to Fed. R. Evid. 404(b). He also contends that
the use of relevant conduct in the computation of his sentence violates
Apprendi v. New Jersey, 530 U.S. 466 (2000). Finding no error, we
affirm.

   We review a challenge to the admissibility of evidence under Rule
404(b) for abuse of discretion. United States v. Queen, 132 F.3d 991,
993 (4th Cir. 1997). This court has articulated a four prong test to
determine the admissibility of prior act evidence. Queen, 132 F.3d at
995. The evidence must be: (1) relevant to an issue other than charac-
ter; (2) necessary to prove an element of the crime charged; (3) reli-
able; and (4) in compliance with Fed. R. Evid. 403, its probative value
must not be substantially outweighed by its prejudicial nature. Id. We
have reviewed the district court’s application of the Queen factors to
the evidence proffered by the Government and find no abuse of dis-
cretion. We also note that the district court adhered to the two admin-
istrative protections suggested in Queen, 132 F.3d at 997. Washington
received specific notice of the Rule 404(b) evidence weeks before the
trial and the court gave limiting instructions during the testimony
regarding prior acts.

   Washington contends that the sentencing court violated Apprendi
because it applied a four level increase in his sentencing guidelines
offense level for relevant conduct, specifically the quantity of drugs
attributed to him from prior transactions. He further challenges under
Apprendi an enhancement for possession of a weapon during a prior
drug transaction. These arguments are foreclosed by our decision in
United States v. Kinter, 235 F.3d 192, 199 (4th Cir. 2000). While
Washington urges us to reconsider its holding in Kinter, one panel
                    UNITED STATES v. WASHINGTON                       3
may not overrule the decision of another panel. Brubaker v. City of
Richmond, 943 F.2d 1363, 1381-82 (4th Cir. 1991).

   For the first time on appeal, Washington challenges the factual
findings that support the sentencing increase and enhancement. "A
defendant’s failure to object to a sentencing issue amounts to a waiver
of his right to raise that issue on appeal, absent plain error." United
States v. Ford, 88 F.3d 1350 (4th Cir. 1996). Our review reveals no
error in the presentence calculation of the drugs attributable to Wash-
ington as relevant conduct or in the court’s application of the firearm
enhancement.

   Finally, Washington has moved to file a pro se supplemental brief;
we grant the motion. Washington contends that: (1) the search of his
co-defendant’s hotel room violated Washington’s Fourth Amendment
rights; (2) one statute he was convicted of violating, 21 U.S.C.A.
§ 841, is unconstitutional; (3) he was involved in a simple "buyer-
seller" relationship, not a conspiracy; and (4) his indictment for sepa-
rate charges of conspiracy and the underlying drug count was multi-
plicitous. However, these claims are meritless. See Rakas v. Illinois,
439 U.S. 128, 143 & n.12 (1978) (holding that a defendant has stand-
ing to raise a Fourth Amendment challenge only if he personally has
a legitimate expectation of privacy in the property search); United
States v. McAllister, ___ F.3d ___, 2001 WL 1387341 (4th Cir.
Nov. 8, 2001) (No. 00-4423) (rejecting challenge to constitutionality
of § 841); United States v. Mills, 995 F.2d 480, 484-85 (4th Cir. 1993)
(discussing distinction between conspiracy and buyer-seller relation-
ship); United States v. Love, 767 F.2d 1052, 1062 (4th Cir. 1985)
(finding that indictment for conspiracy and underlying drug offense
was not multiplicitous).

  We affirm Washington’s convictions and sentences. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid in the decisional process.

                                                           AFFIRMED